Citation Nr: 9908741	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a headache disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
November 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  In January 1994, the 
veteran testified before a traveling Member of the Board.  In 
January 1996, the Board, in pertinent part, remanded the case 
for further development.

The issue of entitlement to service connection for a headache 
disorder will be addressed in the REMAND that follows this 
decision.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifested in service 
and low back arthritis was not manifested in the first 
postservice year.

2.  The veteran's current low back disorder is not shown by 
any competent evidence to be related to service or to any 
incident therein.

3.  The veteran was born in 1953, attended college for 2 
years, and has worked as an auto mechanic, chef, and a 
security guard.

4.  The veteran's disabilities include scars, a low back 
disorder, a bilateral shoulder disorder, a right ankle 
disorder, a right elbow disorder, tinnitus, headaches, 
bilateral tinea pedis, and cholelithiasis.
5.  The veteran's back strain with arthritis is manifested by 
pain on motion; but no limitation of motion and no other 
clinically observed symptoms.

6.  The veteran's shoulder arthritis is manifested by 
complaints of pain on right shoulder motion, but no 
clinically observed limitation of motion.

7.  The veteran's right ankle disorder is not shown to 
produce any limitation of motion or other functional 
impairment.

8.  The veteran's right elbow disorder is not shown to 
produce any limitation of motion or other functional 
impairment.

9.  The veteran has intermittent tinnitus in both ears.

10.  The veteran's bilateral tinea pedis is mild with no 
exfoliation, exudation, or itching.

11.  The veteran has occasional headaches treated with over-
the-counter medication; he is not shown to have prostrating 
and prolonged tension-type headaches on an average of one in 
two months over the last several months.

12.  The veteran's cholelithiasis is asymptomatic. 

13.  The veteran's service-connected scars are not shown to 
be tender or painful; nor are they shown to impair any 
function.

14.  The combined rating for the veteran's disabilities is 20 
percent; they are not totally disabling and are not 
sufficient to render the average person unable to secure 
substantial gainful employment.

15.  The veteran's disabilities are not of such nature and 
severity as to preclude him permanently from engaging in 
substantially gainful employment consistent with his 
education and occupational history; he is currently employed.
CONCLUSIONS OF LAW

1. The claim of service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2. A permanent and total disability rating for pension 
purposes is  not warranted.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 
3.340, 3.341(b), 3.342, 4.14, 4.15, 4.17, 4.31, 4.40, 
4.45, 4.59, 4.71a, 4.114, 4.118, 4.124a, Codes 5003, 5010, 
5201, 5206, 5207, 5208, 5271, 5292, 5295, 6260, 7314, 
7315, 7802, 7803, 7804, 7805, 7806, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Permanent and Total Disability Rating for Pension 
Purposes

The veteran essentially claims that his disabilities are 
severe enough to entitle him to a permanent and total 
disability rating for non-service connected pension purposes.  
The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  It is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The case was remanded to the RO in January 1996 for 
additional treatment records as well as to afford the veteran 
a general medical examination to determine the nature, extent 
and severity of all his disabilities.  The additional 
examinations were performed and additional medical records 
were gathered.  After reviewing the record, we are satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

A.  Generally Applicable Law

To establish entitlement to VA non-service-connected pension 
under 38 U.S.C. § 1521, a veteran must (1) have served during 
a period of war for a requisite period of time; (2) be 
permanently and totally disabled; and (3) have income that 
meets a certain income standards.  See 38 C.F.R. § 3.3(a)(3); 
Grantham v. Brown, 8 Vet. App. 228, 234 (1995); Brown (Clem) 
v. Derwinski, 2 Vet. App. 444, 446 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387, 389 (1992).  "Determinations of 
permanent total disability for pension purposes [are] based 
on non-service-connected disability or combined non-service-
connected and service-connected disabilities not the result 
of willful misconduct."  38 C.F.R. § 3.314(b)(2). 

The Board notes that the veteran served on active duty for a 
period of ninety (90) days or more during a period of war.  
38 U.S.C.A. §§ 101(11), (29); 1521(a), (j) (1).  Second, 
based on his own statements regarding his income or other 
assets, he appears eligible for pension under the statutory 
income and net worth criteria applied to VA pension benefits.  
38 U.S.C.A. §§ 1521, 1522.  What remains to be determined is 
whether his disabilities cause him to be permanently and 
totally disabled.

A veteran is permanently and totally disabled if he or she 
suffers from a disability that would render it impossible for 
the average person to follow a substantially gainful 
occupation, and it is reasonably certain that such disability 
will continue throughout the life of the veteran.  
38 U.S.C.A. §1502(a); Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  VA regulations describe the requirements for 
permanent and total disability.  38 C.F.R. § 3.340(b).  
Additional rating criteria for permanent and total disability 
ratings for pension purposes appear in 38 C.F.R. § 3.342.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the veteran may establish by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he or she has a lifetime impairment, which 
is sufficient to render it impossible for the "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.

A second method by which the veteran may establish permanent 
and total disability for pension purposes, absent a combined 
100 percent schedular evaluation, is to prove that the 
individual (as opposed to the average person) has a lifetime 
impairment precluding him or her from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
38 C.F.R. § 4.15.  Under this analysis, percentage 
requirements are set forth under 38 C.F.R. § 4.16, which show 
that if there is only one such disability, it must be ratable 
at 60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined disability rating of at least 70 percent.  A veteran 
who meets these criteria (and the disability is permanent in 
nature and the veteran is unable to secure and follow 
substantially gainful employment by virtue of such 
disability) is considered permanently and totally disabled.  
38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the schedular criteria for permanent and total disability 
under the above percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if he or she is subjectively found to 
be unemployable "by reason of his or her disabilit(ies), 
age, occupational background, and other related factors."  
38 C.F.R. §§ 3.321(b)(2).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In denying entitlement to nonservice-connected pension 
benefits in an October 1992 rating decision, the RO assigned 
noncompensable ratings for lateral nystagmus, defective 
vision (myopia and astigmatism), verruca acuminata, residuals 
of aseptic meningitis, and headaches.  A 10 percent rating 
was assigned for tinnitus.  A 20 percent rating was assigned 
for low back pain with spasms.  A subsequent rating decision, 
dated in May 1993, confirmed all the evaluations and assigned 
a 20 percent disability rating for low back pain for a 
combined rating of 30 percent.  In a January 1998 rating 
decision, the RO confirmed the prior ratings but assigned a 
10 percent for the back, shoulders, right ankle, and right 
elbow, and assigned a noncompensable rating for rheumatoid 
arthritis, bilateral tinea pedis, and cholelithiasis.  The 
combined rating was calculated to be 20 percent.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he has disabilities 
which would preclude the average person from following a 
substantially gainful occupation.  38 U.S.C.A. § 5102; 
38 C.F.R. § 4.15.  Therefore, an analysis of the rating 
assigned for each of the veteran's disabilities is warranted.

B. Disabilities

1.  Arthritis of multiple joints

The RO assigned a 10 percent rating for history of chronic 
low back strain with osteoarthritis of the lumbar and 
thoracic spine and both shoulders, degenerative joint disease 
of the right ankle, and right elbow spur based on x-ray 
evidence of arthritis under Diagnostic Codes (DC) 5003, 5010, 
38 C.F.R. § 4.71a.

The United States Court of Veterans Appeals (the Court) has 
emphasized that, when assigning a disability rating involving 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.45, 
4.59.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Additionally, the Court has held that codes providing a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca, 8 
Vet. App. at 202.

DC 5010 directs that arthritis due to trauma is evaluated as 
degenerative arthritis.  Degenerative arthritis, established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See Id.  A 10 percent disability 
evaluation is warranted under DC 5003 for degenerative 
arthritis if there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent disability evaluation, the maximum rating allowed, is 
warranted for degenerative arthritis, if there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  See Id.   The 10 and 20 percent ratings based 
on x-ray findings will not be combined with ratings based on 
limitation of motion.

The Board notes that while a disability may be evaluated 
under several diagnostic codes, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

a.  Back

The veteran's back disorder is currently assigned a 10 
percent rating based on x-ray evidence of arthritis under DC 
5010.  Private x-rays reveal that the veteran has 
osteoarthritis of the back.  DC 5003 stipulates that 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion.  Hence, the 
veteran's back disability must be evaluated under DC 5292.

Slight limitation of motion of the lumbar spine is assigned a 
10 percent rating.  Moderate limitation of motion is assigned 
a 20 percent rating.  Severe limitation of motion is assigned 
a 40 percent rating.  38 C.F.R. § 4.71a, DC 5292.

A review of the medical evidence of record reveals that the 
veteran's back disability does not warrant a compensable 
rating under DC 5292 based limitation of motion.  A June 1997 
VA general medical examination report indicates that he 
suffers from osteoarthritis of the lumbar and thoracic spine.  
A June 1997 VA examination of the spine also shows he suffers 
from osteoarthritis of the lumbar and thoracic spine, and has 
a history of chronic strain.  Examination revealed normal 
range of lumbar motion with forward flexion to 90 degrees, 
backward extension to 35 degrees, left lateral flexion to 40 
degrees, right lateral flexion to 40 degrees, left rotation 
to 35 degrees, and right rotation to 35 degrees.  Limitation 
of motion due to pain was not reported.  Hence, a compensable 
rating is not warranted under DC 5292.

Consideration has been given to DC 5295, which stipulates 
that lumbosacral strain, with characteristic pain on motion 
is assigned a 10 percent rating.  Lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
spine motion is assigned a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5295.  A June 1994 VA discharge summary shows the 
veteran was treated for lumbosacral muscle spasms.  
June 1997, VA general and orthopedic examinations, include a 
spine examination in June 1997, when painful motion was 
noted.  Muscle spasm or loss of lateral spine motion was not 
reported.  Consequently, the back disability warrants a 10 
percent (but no higher) rating under DC 5295.

b.  Shoulders

The RO assigned a 10 percent rating for bilateral shoulder 
disability based on x-ray evidence of arthritis under DC 
5010.  On VA general and orthopedic examinations in 
June 1997, examiners referred to a bone scan in 1995 showing 
arthritis.  Minimal osteoarthritis of the shoulders was 
diagnosed.  As DC 5003 stipulates degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion, the veteran's bilateral shoulder 
disorder must be evaluated under DC 5201.  

A 20 percent evaluation is warranted for limitation of motion 
of the major arm at the shoulder level for either major or 
minor arm.  Limitation of motion midway between the side and 
shoulder level, warrants a 30 percent rating (major arm) or a 
20 percent rating (minor arm).  Limitation of motion to 25 
degrees from the side warrants a 40 percent rating (major 
arm) or a 30 percent rating (minor arm).  38 C.F.R. § 4.71a, 
DC 5201.  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The veteran does have limitation of motion of either arm at 
the shoulder level to warrant assignment of a 20 percent 
rating under DC 5201.  On VA examination in March 1992, it 
was noted that he was right handed.  The most recent VA 
examination, in June 1997, showed range of motion of the left 
shoulder included abduction and forward flexion from 0 to 180 
degrees.  Range of motion of the right shoulder included 
forward flexion and abduction from 0 to 170 degrees.  
External and internal rotation were 90 degrees bilaterally.  
Clinically, the shoulders were considered essentially normal.  
There was no objective evidence of painful motion.  
Therefore, the Board finds that a 20 percent rating under DC 
5201 is not warranted for the either the left or right 
shoulder disability.

The Board notes that clinical findings on VA examination do 
not demonstrate limitation of motion of the right shoulder to 
warrant a compensable rating under DC 5201 but do demonstrate 
that right shoulder motion is painful, hence limited.  
Nevertheless, even with consideration of right shoulder pain, 
the veteran would still not warrant a higher rating than the 
10 percent already assigned under DC 5010.

Since the veteran's disability involves joints rated on 
limitation of motion, the Board has reviewed the functional 
impairment that can be attributed to pain, weakness, 
fatigability, incoordination, and pain on movement of a 
joint.  The veteran is not shown to have such disabling pain 
productive of functional impairment as to warrant 
consideration of assignment of an increased evaluation.  See 
38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

c.  Right ankle

The RO assigned a 10 percent rating for right ankle 
disability based on x-ray evidence of arthritis under DC 
5010.  DC 5003 provides for degenerative arthritis 
established by x-ray findings to be rated on the basis of 
limitation of motion.  Hence, the veteran's right ankle 
disorder must be evaluated under DC 5271.  

A 10 percent is warranted for moderate limitation of ankle 
motion.  A 20 percent rating is warranted for marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 
higher rating of 30 percent requires ankylosis in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  38 C.F.R. § 4.71a, DC 5270.  Full range of 
motion of the ankle is measured from 0 degrees to 20 degrees 
dorsiflexion, and 0 degrees to 45 degrees in plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The June 1997 VA examination showed full range of motion of 
the ankle.  Dorsiflexion was 0 to 20 degrees and plantar 
flexion was 0 to 45 degrees.  Therefore, a compensable rating 
based on limitation of motion under DC 5271 is not warranted.

The Board notes that clinical findings on VA examination do 
not demonstrate limitation of motion of the right ankle but 
do show mild tenderness.  Nevertheless, even with 
consideration of such findings, the veteran would still not 
warrant a higher rating than the 10 percent already assigned 
under DC 5010-5003, which contemplates painful motion. 

d.  Right elbow

The RO included the veteran's right elbow disability in its 
10 percent rating based on x-ray evidence of arthritis under 
DC 5010.  The evidence shows that the veteran's right elbow 
disability includes a history of a small spur formation at 
the dorsal aspect of the olecranon process, as documented in 
a private December 1988 x-ray report.  

Under DC 5206, limitation of flexion to 110 degrees warrants 
a noncompensable evaluation.  Limitation of flexion to 100 
degrees warrants a 10 percent evaluation.  Higher evaluations 
are warranted for limitation of flexion from 90 to 45 
degrees.  38 C.F.R. § 4.71a, DC 5206.  Under DC 5207, 
limitation of extension to 45 degrees warrants a 
noncompensable evaluation.  Limitation of extension to 60 
degrees warrants a 10 percent evaluation.  Higher evaluations 
are warranted for limitation of extension from 75 to 110 
degrees.  38 C.F.R. § 4.71a, DC 5207.  DC 5208 provides a 20 
percent evaluation where flexion of the forearm is limited to 
100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5208.

The evidence of record does not indicate that a compensable 
rating is warranted for the veteran's right elbow disability 
under any diagnostic code based solely on limitation of 
motion.  The June 1997 VA examination did not reveal 
limitation of flexion to 100 degrees, or limitation of 
extension to 60 degrees.  Rather, the evidence revealed 
flexion to 145 degrees and extension to 0 degrees, which do 
not reflect any limitation of right elbow motion.  See 38 
C.F.R. Part 4, Plate I (indicating normal range of motion of 
the elbow as from zero to 145 degrees).

Although the veteran's complaints of pain have been noted, to 
support a compensable rating, such subjective complaints must 
be supported by objective evidence.  Here, there are no 
findings of actual limitation of motion or function of the 
elbow.

2.  Tinnitus

During the March 1992 VA examination, the veteran reported 
intermittent tinnitus for the past three to four years.  
Intermittent tinnitus in both ears over the past three to 
four years was diagnosed.

Tinnitus is rated in accordance with 38 C.F.R. § 4.87a, DC 
6260.  The veteran's currently assigned evaluation, 10 
percent, is the highest rating possible under that code.  The 
medical evidence of record does not show any symptoms 
associated with the veteran's tinnitus that would warrant 
consideration under any other diagnostic code.  Therefore, a 
rating of 10 percent, but no higher, is warranted.


3.  Bilateral tinea pedis

The RO has assigned a noncompensable rating for the veteran's 
bilateral tinea pedis under 38 C.F.R. § 4.118, DC 7806.  A 
noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.

On VA examination in June 1997, examination of the skin 
including appendages was clear.  Mild tinea pedis bilaterally 
was diagnosed.  It was also noted that skin rash was a 
transient contact dermatitis.  The symptoms necessary to 
warrant a compensable rating, exfoliation, exudation, or 
itching were not noted.  The skin was clear.  Consequently, 
the skin disability does not warrant a compensable rating 
under DC 7806.

4.  Headaches

The veteran's headache disorder, diagnosed as tension 
headaches on June 1997 examination, is rated by analogy as 
migraine headaches under 38 C.F.R. § 4.124a, DC 8100.  A 
noncompensable rating is assigned with less frequent attacks.  
A 10 percent rating is assigned for characteristic 
prostrating attacks of migraine symptoms averaging one in two 
months over a period of several months.  A 30 percent rating 
is assignable for characteristic prostrating attacks 
occurring on an average once a month over a period of several 
months.  A 50 percent rating is assignable for very frequent, 
completely prostrating attacks productive of severe economic 
inadaptability.

The evidence in the record does not show the manifestations 
necessary to support a compensable rating.  During VA 
neurological examination in June 1997, the veteran reported 
having headaches beginning in 1982 or 1983.  He reported 
having headaches that occur more in the summer, lasting two 
to three days.  He noted they are off and on and occur less 
in the winter.  He reported attaining some relief from taking 
Tylenol.  Tension-type headaches treated with Tylenol with no 
neurological deficits was diagnosed.  The record contains no 
evidence that he experienced "prostrating attacks" of 
migraine-like symptoms averaging one in two months over the 
last several months.  Therefore, the Board concludes that the 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.124a, DC 8100.

5.  Cholelithiasis

The RO assigned a noncompensable rating for the veteran's 
cholelithiasis (gallstones) under DC 7315, which is rated 
under 38 C.F.R. § 4.114, DC 7314 for chronic cholecystitis.  
A noncompensable rating is assigned for mild chronic 
cholecystitis.  A 10 percent evaluation is provided for 
moderate disability with gall bladder dyspepsia, confirmed by 
X-ray technique, and with infrequent attacks (not over two or 
three a year) of gall bladder colic, with or without 
jaundice.  A 30 percent evaluation requires severe disability 
with frequent attacks of gall bladder colic.  38 C.F.R. 
§ 4.114, DC 7314.

A June 1994 VA discharge summary included a diagnosis of 
asymptomatic cholelithiasis.  On VA examination in June 1997, 
history of asymptomatic cholelithiasis was diagnosed.  The 
evidence of record demonstrates that cholelithiasis is 
currently asymptomatic and is not shown to be more than mild.  
Likewise, x-ray or sonogram findings of gall bladder 
abnormalities are not reported in the evidence.  Under these 
circumstances, a noncompensable rating is appropriate.  

6.  Scars 

The veteran is currently assigned noncompensable ratings for 
his service-connected burn scar on the right forearm, burn 
scar on the right medial ankle, scar on the left hand palm, 
and scar on the 4th finger of the right hand.

DC 7802 provides a 10 percent for 2nd degree burn scars for 
areas approximating 1 square foot.  DC 7803 provides a 10 
percent rating for scars which are superficial, poorly 
nourished with repeated ulceration.  Scars that are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent disability rating.  DC 7804.  Scars may 
also be rated on the basis of limitation of function on the 
part affected.  DC 7805. 

Service medical records show that in October 1972 the veteran 
sustained a laceration to the left hand palm.  In 
August 1975, he spilled hot grease on his right forearm and 
sustained 1st and 2nd degrees burns.  In January 1977, he 
burned his right foot.  The impression was 2nd degree burn, 1 
inch in diameter.  In October 1977, he sustained a 1/4 inch 
laceration of the 4th finger of the right hand (knuckle).

A May 1978 VA examination revealed an almost imperceptible 
scar on the dorsal aspect of the long finger of the right 
hand.  It was noted that it did not interfere with the 
function or use of the hand.  There were no sequelae from the 
scar on the palm of the left hand.  Grip and manual dexterity 
were good.  There was a scar, pigmented area, on the medial 
aspect of the right ankle, which was healed and asymptomatic.  
The only symptoms that he occasionally has in the right leg 
are sequelae of the fractured ankle, which he had prior to 
service.  There was also a history of burn of the right 
forearm, which could not be identified.  There are no 
symptoms, no visible evidence that the burn had occurred.  
The diagnoses included 1) burn scars right forearm and right 
medial ankle are entirely asymptomatic without any impairment 
of function; 2) scar on right forearm cannot be found or 
identified; 3) scar on the right medial ankle is pigmented 
about 1 x 3/4 inch and asymptomatic; 4) history of laceration 
of left palm, palm healed and asymptomatic; and 5) laceration 
of the long finger, right hand, dorsal aspect, healed and 
asymptomatic without impairment of function.

VA examination in June 1997 revealed a 5 cm scar noted over 
the left palm distally.  The veteran could approximate his 
fingers and thumb and had good grip strength.  There was no 
tenderness.  There was no significant deformity or 
abnormality.  The scars were not shown to impair any 
function.  Moreover, he did not make any assertions that his 
scars are painful, tender, or poorly nourished.
The Board finds that compensable ratings are not warranted 
for the veteran's service-connected scars.  The medical 
evidence does not show that any of the veteran's scars are 
tender and painful on objective demonstration.  Accordingly, 
compensable ratings are not warranted on this basis.  
Furthermore, the 2nd degree burn scars do not approximate the 
requisite area for a compensable rating (one square foot).  
Accordingly, a 10 percent rating on this basis is not 
warranted.

The Board also finds that compensable ratings are not 
warranted based on limitation of function caused by residuals 
of a left hand palm laceration, 4th finger of the right hand 
laceration, right forearm, or right foot.  VA examinations 
found no evidence that these residuals limit any function of 
the left palm, right hand, right forearm, or right foot.  
Hence, compensable ratings are not warranted.

7.  Other disabilities

The veteran claims he has diagnoses of or suffers from 
rheumatoid arthritis, bilateral hearing loss, eye disorders, 
verruca acuminata, and residuals of aseptic meningitis.  

With respect to rheumatoid arthritis, the evidence of record 
fails to reflect the presence of such disorder.  The record 
shows that the veteran has had exhaustive tests conducted; 
however, none of the tests have disclosed rheumatoid 
arthritis.  Without evidence of current disability, there is 
no basis for a disability rating.

With respect to bilateral hearing loss, the veteran's hearing 
acuity was tested on VA audiological evaluation in March 
1992, which revealed pure tone thresholds, in decibels, were 
as follows: 15, 20, 15, 15 and 20 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively, for the right ear 
and 15, 15, 15, 20 and 20 decibels at corresponding 
frequencies in the left ear.  Speech recognition ability was 
94 percent for each ear.  Under 38 C.F.R. 3.385, he does not 
have hearing loss disability by VA standards.  Without 
disability, there can be no disability rating.

With respect to the veteran's claimed various eye disorders, 
the most recent VA eye examination in June 1997 showed 
corrected visual acuity was 20/20, bilaterally, which is 
considered normal.  38 C.F.R. § 4.84a.  Examination did not 
reveal any visual defect.  Without evidence of a current 
disability,  there is no basis for a compensable disability 
rating.

With respect to verruca acuminata, service medical records 
show that the veteran had verruca acuminata surrounding the 
anus in service.   Postservice records show that it has 
resolved.  Again, without evidence of current disability, 
there is no basis for a disability rating.   

Aseptic meningitis was diagnosed in service.  The most recent 
VA examination in June 1997, however, found no residuals of 
aseptic meningitis.  Without evidence of current disability, 
there is no basis for a compensable disability rating. 

C.  Combined Rating

The ratings for the veteran's disabilities combine to 30 
percent.  38 C.F.R. § 4.25.  Since this is a mere fraction of 
a total (100 percent) rating, he does not meet the objective 
"average person" standard of review for a permanent and 
total rating for pension purposes.  

The veteran's combined disability evaluation of 30 percent 
does not meet the percentage requirements of 38 C.F.R. 
§ 4.17, applied to pension cases under 38 C.F.R. § 4.16, 
which provides that, if there is only one disability, this 
disability should be rated at 60 percent or more, and that, 
if there are two or more disabilities, there should be at 
least one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The Board finds that the veteran does not 
satisfy the schedular criteria for a permanent and total 
rating under 38 C.F.R. §§ 4.16(a) and 4.17.  

The remaining consideration is whether a permanent and total 
disability rating for pension purposes is warranted on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1953, graduated from high school and 
attended two years of college.  His work history reveals that 
he has employment experience as an auto mechanic, cook, and 
security guard.  During his June 1997 VA examination, he 
reported that he has been employed at Wal-Mart in the 
automotive and sporting goods section since 1996.  Since he 
is currently shown to be employed, he clearly is not 
unemployable.  Moreover, in June 1997, the VA examiner stated 
that the veteran has no severe limiting disabilities.  
Therefore, the Board finds no basis for a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  As the preponderance of the evidence is against the 
veteran's claim, it must be denied. 



II.  Service Connection for a Low Back Disorder

The threshold question is whether the veteran has met his 
initial burden of presenting a well-grounded claim.  If he 
has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting medical evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  For a well-grounded claim of service connection, 
there must be competent evidence of a current disability (a 
medical diagnosis), of inservice incurrence or aggravation of 
a disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Service connection is warranted for disability resulting from 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases, such as arthritis, when manifest to 
a compensable degree within one year after the veteran's 
separation from service, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169 (1998); See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The Board notes that the veteran has a current medical 
diagnosis of osteoarthritis of the lumbar spine and has a 
history of chronic back strain.  Therefore, there is 
competent evidence of current disability and the first prong 
of Caluza, supra, is met. 

The veteran claims that his back disorder had its onset in 
service as a result of aseptic meningitis.  His service 
medical records including the separation examination report 
are negative for complaints of, treatment for, or a diagnosis 
of a back disability.  Moreover, there is no postservice 
evidence to show that arthritis was manifested within the 
one-year postservice presumptive period.  Therefore, service 
connection for a back disorder on the basis that a chronic 
disorder was manifested in service or on a presumptive basis 
is not warranted. 

As noted above, a well-grounded claim for service connection 
requires competent medical evidence linking current 
disability to service.  Caluza, supra.  A nexus may be shown 
by continuity of symptoms from service to the present or by 
application of statutory presumptions.  From the time of 
separation in 1977 to 1985, an interval of 8 years, there is 
no medical evidence indicating that the veteran had a low 
back disability.  On VA examination in May 1978, he did not 
report any back problems and examination revealed full range 
of motion of the lumbar spine.  Private treatment records 
show he was first seen for complaints of low back pain in 
January 1985 when he bent over to get dinner off of a tray 
cart and could not straighten up.  He reported that he had a 
similar incident five years earlier.  Lumbar sprain was 
diagnosed.  Private records also show he was seen again in 
September 1986 after hurting his back from lifting a 50 lb 
bag of flour.  Lumbar strain was diagnosed.  He hurt his back 
again in January 1990 after lifting a 50 lb mail sack.  X-
rays of the lumbosacral spine showed minimal degenerative 
joint disease.  Lumbosacral strain was diagnosed.  VA 
outpatient treatment reports since September 1990 show that 
he has continued to receive treatment for back problems and 
back injuries unrelated to service.  There is no medical 
evidence that relates back disability to service and no 
postservice continuity of symptoms that would serve that 
purpose.

Nexus may also be established by medical opinion relating 
current disability to service.  Here, the record does not 
contain a supporting medical opinion showing that the 
veteran's back disability is related to service.  The Board 
attempted to assist him in establishing a nexus between his 
current back disability and service by ordering a VA 
orthopedic examination for an opinion on the matter.  The 
resulting medical opinion in June 1997 noted that the veteran 
had osteoarthritis of the lumbar and thoracic spine, and a 
history of chronic strain beginning in 1985.  The examiner 
who conducted the general examination opined that the 
veteran's current back disability is not due to any event 
that occurred in service.

The only support for the veteran's contentions that his low 
back disability is related to service is in his own 
statements, including his January 1994 testimony.  His 
statements are not supported by the objective statements of 
any competent medical authority.  His own assertions do not 
suffice to make the claim well grounded because, as a 
layperson, he is not competent to offer a medical opinion on 
the diagnosis or etiology of a medical condition.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In the absence of competent medical 
evidence of a nexus between the veteran's low back disability 
and service, the claim for service connection for a low back 
disorder is not well grounded and must be denied.  See 
38 C.F.R. § 3.303; Caluza, supra.


ORDER

Service connection for a low back disorder is denied.

A permanent and total disability rating for pension purposes 
is denied.


REMAND

The veteran claims that his headache disorder is due to 
aseptic meningitis he had in service.  

A VA neurological examination was conducted in June 1997 
pursuant to the Board's January 1996 Remand.  The VA examiner 
opined that the veteran suffers from tension-type headaches 
with no neurological deficits.  Although the veteran gave a 
history of having viral meningitis in 1975, and service 
medical records show that viral syndrome and aseptic 
meningitis were diagnosed in July 1975, the VA examiner 
opined that no documentation of such illness was noted in the 
records.  Consequently, the Board finds that the VA 
examiner's opinion provided in the June 1997 examination is 
based on an incomplete review of the record and does not 
address the directives of the Board's January 1996 Remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.

For the reasons stated above, the development ordered is 
incomplete, and the case must be returned to the RO for the 
requested development in accordance with the recent decision 
in Stegall.

To ensure that the VA has met its duty to assist the veteran 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:  

1. The RO should schedule the veteran for 
a VA neurological examination by an 
examiner who has not previously 
examined him to determine the nature 
and probable etiology of his headache 
disorder.  The examiner should provide 
an opinion as to whether the veteran's 
headache disorder, if any, is related 
to any event in service, including the 
aseptic meningitis diagnosed in 
July 1975.  The claims folder must be 
available to the examiner for review 
in conjunction with the examination.  
A complete rationale must be given for 
any opinion expressed.  Prior to 
scheduling the examination, the RO 
should advise the veteran of the 
consequences under 38 C.F.R. 
§ 3.655(b) of a failure to report for 
an examination scheduled in 
conjunction with an original 
compensation claim.  All 
communications with the veteran must 
be documented.

2. The RO should then review the claim.  
If it remains denied, the veteran and 
his representative should be provided 
an appropriate supplemental statement 
of the case and given the opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

